EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Dujack on August 18, 2021.

The application has been further amended (to the claims filed August 5, 2021) as follows:
IN THE CLAIMS:
In claim 1, line 6, “standard” has been deleted.
In claim 1, line 9, “serrations” has been deleted.
In claim 5, line 6, “devices” has been deleted.
In claim 5, line 10, “device” has been changed to --fin--.
In claim 5, line 13, “devices” has been deleted.
In claim 5, line 13, -- entirely -- has been inserted after “are”.
In claim 5, line 14, “entirely to be” has been changed to --and--.
In claim 5, line 16, “devices” has been deleted.
In claim 5, line 16, “positioned entirely to be” has been changed to --entirely positioned and--.
In claim 5, line 18, “devices” has been deleted.
In claim 13, line 2, “devices” has been deleted.

The above changes to Claims 1, 5 and 13 have been made to improve clarity and incorporate allowable subject matter. 


CLAIM INTERPRETATION
	In the interview on August 17, 2021, Attorney Dujack and Examiner Prager discussed the interpretation of “a plurality of aerodynamic devices are mounted on the panel entirely upstream of the serrated portion”. It agreed that the plurality of aerodynamic devices (ex. 44) are being mounted upstream (see arrow) of the entirety of the teeth (31-34) of the serrated portion (See annotated Fig. 9 below). Specifically, serration portion is referring to the teeth and the aerodynamic devices are positioned upstream of the dotted line.  

    PNG
    media_image1.png
    467
    650
    media_image1.png
    Greyscale

Annotated Figure 9 of the application


Allowable Subject Matter
Claims 1-11, 13, and 15-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                            
8/18/2021